RESOLUCIÓN
De acuerdo con el poder inherente del Tribunal Supremo para reglamentar lo concerniente al ejercicio de la abogacía en Puerto Rico y la Regla 8(a) del Reglamento de Educación Jurídica Continua, aprobado el 30 de abril de 1998, según enmendada por la Resolución de 26 de abril de 2005, y vencido ya el término de los nombramientos de los miembros originales, se renominan los miembros activos de la Junta y se designan tres nuevos nombramientos se-gún se detalla a continuación.
La Junta de Educación Jurídica Continua estará com-puesta por los distinguidos abogados y las distinguidas abogadas siguientes:
Dr. Efraín González Tejera, presidente
Hon. Luis Roberto Piñero
Hon. José Alberto Morales
Lic. Tamara Sosa Pascual
Lic. Mario Ráfael Oronoz Rodríguez
Lic. Angélica Toro Lavergne
Lic. María Dolores Trelles Hernández
Lic. Carmen E. Mora Ruiz
El Ledo. Efraín González Tejera y las Ledas. Carmen E. Mora Ruiz y Angélica Toro Lavergne se desempeñarán en sus cargos por un término de cinco años. El Ledo. Mario Rafael Oronoz Rodríguez y la Leda. María Dolores Trelles Hernández se desempeñarán en sus cargos por cuatro años. Los jueces José Alberto Morales y Luis Roberto Pi-nero se desempeñarán en sus cargos por tres años. La Leda. Tamara Sosa Pascual se desempeñará en su cargo por dos años.

*37
Esta Resolución tendrá vigencia inmediata. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo